On Appellant's Motion for Rehearing
Able counsel for both sides have obligingly furnished the court full arguments upon their several contentions as to both the facts and the law in this cause, upon its reconsideration thereof; they have all been given its most careful consideration, but unconvinced of error in its original disposition — not only as to its rulings upon the questions of law presented, but also as to its findings of fact made — the motion for rehearing will be overruled.
Overruled.
PLEASANTS, C. J., absent *Page 763